UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-52176 SNAP INTERACTIVE, INC. (Exact name of registrant as specified in its charter) Delaware 20-3191847 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 462 7th Avenue, 4th Floor, New York, NY 10018 (Address of principal executive offices) (Zip Code) (212) 594-5050 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Noþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstandingat May 5, 2014 Common Stock, par value $0.001 per share SNAP INTERACTIVE, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED MARCH 31,2014 Table of Contents PART I. FINANCIAL INFORMATION PageNumber ITEM 1. Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2014(Unaudited) and December 31, 2013 1 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2014 and 2013(Unaudited) 2 Condensed Consolidated Statement of Changes in Stockholders’ Equity (Deficit) for the Three Months Ended March 31, 2014 (Unaudited) 3 Condensed Consolidated Statements of Cash Flows for theThree Months Ended March 31, 2014 and 2013 (Unaudited) 4 Notes toCondensed Consolidated Financial Statements (Unaudited) 5 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 22 ITEM 4. Controls and Procedures 22 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 23 ITEM 1A. Risk Factors 23 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 ITEM 3. Defaults Upon Senior Securities 23 ITEM 4. Mine Safety Disclosures 23 ITEM 5. Other Information 23 ITEM 6. Exhibits 24 Unless the context otherwise indicates, references to “Snap,” “we,” “our,” “us” and the “Company” refer to Snap Interactive, Inc. and its subsidiaries on a consolidated basis. AYI, the AYI logo, Snap, the Snap logo and other trademarks or service marks appearing in this report are the property of Snap Interactive, Inc.Trade names, trademarks and service marks of other companies appearing in this report are the property of their respective owners. References in this report to “DAUs” and “MAUs” mean daily active users and monthly active users, respectively, of our application.Unless otherwise indicated, metrics for users are based on information that is reported by Facebook® and internally-derived metrics for users across all platforms through which our application is accessed.References in this report to active subscribers mean subscribers who have prepaid for current access to premium features of the AYI application and the term of whose subscription period has not yet expired. The metrics for subscribers are based on internally-derived metrics across all platforms through which our application is accessed. FORWARD-LOOKING STATEMENTS Certain statements contained in this prospectus constitute “forward-looking statements” as defined in Section 27A of the Securities Act of 1933, as amended (the “Securities Act”) and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), that are based on current expectations, estimates, forecasts and assumptions and are subject to risks and uncertainties.Words such as “anticipate,” “assume,” “believe,” “budget,” “continue,” “could,” “estimate,” “expect,” “forecast,” “goal,” “intend,” “may,” “plan,” “potential,” “predict,” “project,” “seek,” “should,” “began,” “target,” “would” and variations of such words and similar expressions are intended to identify such forward-looking statements.All forward-looking statements speak only as of the date on which they are made.Such forward-looking statements are subject to certain risks, uncertainties and assumptions relating to factors that could cause actual results to differ materially from those anticipated in such statements, including, without limitation, the following: ● our ability to generate and sustain increased revenue levels and achieve profitability in the future; ● our heavy reliance on the Facebook platform to run our application and Facebook Inc.’s ability to discontinue, limit or restrict access to its platform by us or our application, change its terms and conditions or other policies or features, including restricting methods of collecting paymentsor placing advertisements and establish more favorable relationships with one or more of our competitors or develop an application or feature that competes with our application; ● our ability to maintain good relationships with Apple Inc. and Google Inc.; ● our reliance on our President, Chief Executive Officer and sole director; ● the intense competition in the online dating industry; ● our reliance on a small percentage of our total users for substantially all of our revenue; ● our ability to develop, establish and maintain a strong brand; ● our ability to develop and market new technologies to respond to rapid technological changes; ● our ability to effectively manage our growth, including attracting and retaining qualified employees; ● our ability to generate subscribers through advertising and marketing agreements with third party advertising and marketing providers; ● our reliance on email campaigns to convert users to subscribers and to retain subscribers; ● the effect of any interruption or failure of our data center; ● the effect of an interruption or failure of our programming code, servers or technological infrastructure; ● the effect of security breaches, computer viruses and computer hacking attacks; ● our ability to comply with laws and regulations regarding privacy and protection of user data; ● our reliance upon credit card processors and related merchant account approvals; ● governmental regulation or taxation of the online dating, social dating or Internet industries; ● the impact of any claim that we have infringed on intellectual property rights of others; ● our ability to protect our intellectual property rights; ● the risk that we might be deemed a “dating service” or an “Internet dating service” under various state regulations; ● the possibility that our users or third parties may be physically or emotionally harmed following interaction with other users; ● our ability to obtain additional capital or financing to execute our business plan; ● our ability to repay indebtedness; and ● our ability to maintain effective internal control over financial reporting. For a more detailed discussion of these and other factors that may affect our business, see the discussion in “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Risk Factors” in this report.We caution that the foregoing list of factors is not exclusive, and new factors may emerge, or changes to the foregoing factors may occur, that could impact our business. We do not undertake any obligation to update any forward-looking statement, whether written or oral, relating to the matters discussed in this report, except to the extent required by applicable securities laws. PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS SNAP INTERACTIVE, INC. CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Restricted cash Credit card holdback receivable Accounts receivable, net of allowances and reserves of$41,402 and $37,850, respectively Prepaid expense and other current assets Total current assets Fixed assets and intangible assets, net Notes receivable Investments Total assets $ $ Liabilities and stockholders’ equity (deficit) Current liabilities: Accounts payable Accrued expenses and other current liabilities Deferred subscription revenue Deferred advertising revenue Total current liabilities Long term deferred rent - Warrant liability Total liabilities Stockholders' equity (deficit): Preferred Stock, $0.001 par value, 10,000,000 shares authorized,none issued and outstanding - - Common Stock, $0.001 par value, 100,000,000 shares authorized, 49,507,826 and 49,987,826 shares issued, respectively, and 39,157,826 and 39,132,826 shares outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity (deficit) ) ) Total liabilities and stockholders' equity (deficit) $ $ The accompanying notes are an integral part of these condensedconsolidated financial statements. 1 SNAP INTERACTIVE, INC. CONDENSEDCONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, Revenues: Subscription revenue $ $ Advertising revenue Total revenues Costs and expenses: Programming, hosting and technology expense Compensation expense Professional fees Advertising and marketing expense General and administrative expense Total costs and expenses Loss from operations ) ) Interest income, net Gainon change in fair value of warrants Loss before provision for income taxes ) ) Provision for income taxes - - Net loss $ ) $ ) Net loss per common share: Basic and diluted $ ) $ ) Weighted average number of common shares used in calculating net loss per common share: Basic and diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 2 SNAP INTERACTIVE, INC. CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) (Unaudited) Additional Stockholders’ Common Stock Paid- Accumulated Equity Shares Amount in Capital Deficit (Deficit) Balance at December 31, 2013 $ $ $ ) $ ) Shares issued for consulting services 25 ) - - Stock-based compensation expense for restricted stock awards - - - Stock-based compensation expense for stock options - - - Net loss - - - ) ) Balance at March 31, 2014 $ $ $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 3 SNAP INTERACTIVE, INC. CONDENSEDCONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock-based compensation expense Gainon change in fair value of warrants ) ) Changes in operating assets and liabilities: Decrease (increase) in restricted cash ) Decrease (increase) in credit card holdback receivable ) Decrease in accounts receivable Decrease in prepaid expenses and other current assets Increasein accounts payables, accrued expenses and other current liabilities Decrease in deferred rent ) ) Increase (decrease) in deferred subscription revenue ) Decrease in deferred advertising revenue ) - Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of fixed assets ) ) Purchase of non-marketable equity securities ) - Issuance of notes receivable issued to employees and accrued interest ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Net cash provided by financing activities - - Decrease in cash and cash equivalents ) ) Balance of cash and cash equivalents at beginning of period Balance of cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: AYI.com domain namepurchase in exchange for 100,000 shares of common stock $ - $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 SNAP INTERACTIVE, INC. NOTES TOCONDENSEDCONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Basis of Presentation The accompanying unaudited condensed consolidated financial statements includeSnap Interactive, Inc. and its wholly owned subsidiaries, eTwine, Inc. and Snap Mobile Limited (collectively, the “Company”).The condensed consolidated financial statements included in this report have been prepared in accordance with generally accepted accounting principles in the United States of America (“GAAP”) and the rules and regulations of the Securities and Exchange Commission (the “SEC”) for interim financial information. We have not included certain information normally included in annual financial statements pursuant to those rules and regulations, although we believe that the disclosure included herein is adequate to make the information presented not misleading. The financial statements contained herein should be read in conjunction with the Company’s auditedconsolidated financial statements and the related notes to the audited consolidated financial statements included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2013, filed with the SEC on March 5, 2014. In the opinion of management, the accompanying unaudited condensed consolidated financial information contains all normal and recurring adjustments necessary to fairly present the consolidated financial condition, results of operations, and changes in cash flows of the Company for the interim periods presented.The Company’s historical results are not necessarily indicative of future operating results and the results for the three months ended March 31, 2014 are not necessarily indicative of results for the year ending December 31, 2014, or for any other period. Certain amounts from prior periods have been reclassified to conform to the current period presentation, including the reclassification of a letter of credit of $115,104 from cash and cash equivalents to restricted cash. 2. Summary of Significant Accounting Policies During the three months ended March 31, 2014, there were no material changes to the Company’s significant accounting policies from those disclosed in the Company’s Annual Report on Form 10-K for the year ended December 31, 2013, filed with the SEC on March 5, 2014. 3. Restricted Cash During 2011, the Company established a line of credit with Sentinel Benefits Group, Inc. (“Sentinel Group”) related to the Company’s operating office lease and placed a cash security deposit of $115,104 in a letter of credit for the life of the lease.Accordingly, the Company has recorded $115,327 including interest as restricted cash on the balance sheet as of March 31, 2014 and December 31, 2013. On January 11, 2013, the Company obtained a letter of credit from JP Morgan Chase Bank, N.A. (“JP Morgan”) in the amount of $200,000 in favor of Hewlett Packard Financial Services Company (“HP”).The amount was subsequently increased to $270,000 in September 2013. This letter of credit expired on January 31, 2014 but was replaced with a new letter of credit in the amount of$270,000 as of March 31, 2014 (see Note 14). 4. Accounts Receivable, Net Accounts receivable, net consisted of the following as of March 31, 2014 and December 31, 2013: March 31, December 31, (Unaudited) Accounts receivable $ $ Less:Reserve for future chargebacks ) ) Total accounts receivable, net $ $ Credit card payments for subscriptions and micro-transactions typically settle several days after the date of purchase. The amount of unsettled transactions due from credit card payment processors was$149,643 as of March 31, 2014, compared to $191,656 at December 31, 2013. The amount of accounts receivable due from Apple Inc. was $195,478 as of March 31, 2014, compared to $217,536 at December 31, 2013. These amounts are included in our accounts receivable. 5 SNAP INTERACTIVE, INC. NOTES TOCONDENSEDCONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 5. Fair Value Measurements The fair value framework under the Financial Accounting Standards Board’s guidance requires the categorization of assets and liabilities into three levels based upon the assumptions used to measure the assets or liabilities.Level 1 provides the most reliable measure of fair value, whereas Level 3, if applicable, would generally require significant management judgment.The three levels for categorizing assets and liabilities under the fair value measurement requirements are as follows: ● Level 1:Fair value measurement of the asset or liability using observable inputs such as quotedprices in active markets for identical assets or liabilities; ● Level 2:Fair value measurement of the asset or liability using inputs other than quoted prices that are observable for the applicable asset or liability, either directly or indirectly, such as quoted prices for similar (as opposed to identical) assets or liabilities in active markets and quoted prices for identical or similar assets or liabilities in markets that are not active; and ● Level 3:Fair value measurement of the asset or liability using unobservable inputs that reflect the Company’s own assumptions regarding the applicable asset or liability. The following table summarizes the liabilities measured at fair value on a recurring basis as of March 31, 2014: Level 1 Level 2 Level 3 Total LIABILITIES: Warrant liability $ — $ — $ $ Total warrant liability $ — $ — $ $ The following table summarizes the liabilities measured at fair value on a recurring basis as of December 31, 2013: Level 1 Level 2 Level 3 Total LIABILITIES: Warrant liability $ — $ — $ $ Total warrant liability $ — $ — $ $ The Company issued warrants to purchase common stock in January 2011 in conjunction with an equity financing.In accordance with Accounting Standards Codification (“ASC”) 480,Distinguishing Liabilities from Equity(“ASC 480”), the fair value of these warrants is classified as a liability on the Company’s Condensed Consolidated Balance Sheets because, according to the terms of the warrants, a fundamental transaction could give rise to an obligation of the Company to pay cash to its warrant holders.Corresponding changes in the fair value of the warrants are recognized in earnings on the Company’s Condensed Consolidated Statements of Operations in each subsequent period. The Company’s warrant liability is carried at fair value and was classified as Level 3 in the fair value hierarchy due to the use of significant unobservable inputs.In order to calculate fair value, the Company uses a custom model developed with the assistance of an independent third-party valuation expert.This model calculates the fair value of the warrant liability at each measurement date using a Monte-Carlo style simulation, as the value of certain features of the warrant liability would not be captured by the standard Black-Scholes model. 6 SNAP INTERACTIVE, INC. NOTES TOCONDENSEDCONSOLIDATED FINANCIAL STATEMENTS (Unaudited) The following table summarizes the values of certain assumptions used in our custom model to estimate the fair value of the warrant liability as of March 31, 2014 and December 31, 2013: March 31, December 31, (Unaudited) Stock price $ $ Strike price $ $ Remaining contractual term (years) Volatility % % Adjusted volatility % % Risk-free rate % % Dividend yield % % For the purposes of determining fair value, the Company used “adjusted volatility” in favor of “historical volatility” in its Monte-Carlo style simulation.Historical volatility of the Company was calculated using weekly stock prices over a look back period corresponding to the remaining contractual term of the warrants as of each valuation date.Management considered the lack of marketability of these instruments by incorporating a 10% incremental discount rate through a reduction of the volatility estimate (also known as volatility haircut) to calculate the adjusted volatility as of each valuation date. ASU No. 2011-04, Fair Value Measurement (Topic 820) - Amendments to Achieve CommonFair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS(“ASU 2011-04”), indicates that “in the absence of a Level 1 input, a reporting entity should apply premiums or discounts when market participants would do so when pricing the asset or liability.”In accordance with ASU 2011-04, management estimated fair value from the perspective of market participants. 6. Cost-Method Investment On January 31, 2013, the Company entered into a subscription agreement with Darrell Lerner and DCL Ventures, Inc. (“DCL”) in connection with Mr. Lerner’s separation from the Company. Pursuant to this agreement, the Company has mademultiple investments in DCL by purchasing (i) 50,000 shares of DCL’s common stock for an aggregate purchase price of $50,000 in April 2013, (ii) 25,000 shares of DCL’s common stock for an aggregate purchase price of $25,000 in July 2013, (iii) 25,000 shares of DCL’s common stock for an aggregate purchase price of $25,000 in October 2013, (iv) 25,000 shares of DCL’s common stock for an aggregate purchase price of $25,000 in January 2014 and (v) 25,000 shares of DCL’s common stock for an aggregate purchase price of $25,000 in April 2014. These nonmarketable securities have been recorded in “Investments” on the Company’s Condensed Consolidated Balance Sheet measured on a cost basis (See Note 15). As of March 31, 2014, the aggregate carrying amount of the Company’s cost-method investment in DCL, which was a non-controlled entity, was $125,000. The Company assesses all cost-method investments for impairment quarterly. No impairment loss was recorded during the three months ended March 31, 2014. The Company does not reassess the fair value of cost-method investments if there are no identified events or changes in circumstances that may have a significant adverse effect on the fair value of the investments (See Note 15). 7.Fixed Assets and Intangible Assets, Net Fixed assets and intangible assets, net consisted of the following at March 31, 2014 and December 31, 2013: March 31, December 31, (Unaudited) Computer equipment $ $ Furniture and fixtures Leasehold improvements Software Website domain name Website costs Total fixed assets Less: Accumulated depreciation and amortization ) ) Total fixed assets and intangible assets, net $ $ 7 SNAP INTERACTIVE, INC. NOTES TOCONDENSEDCONSOLIDATED FINANCIAL STATEMENTS (Unaudited) The Company only holds fixed assets in the United States. Depreciation and amortization expense for the three months ended March 31, 2014 was $43,263, as compared to $42,033 for the three months ended March 31, 2013. 8. Notes Receivable At March 31, 2014, the Company had notes receivable in the aggregate amount of $171,799 due from three former employees.The employees issued the notes to the Company since the Company paid taxes for stock-based compensation on these employees’ behalf during 2011 and 2012.The outstanding amounts under the notes are secured by pledged stock certificates and are due at various times during 2021-2023.Interest accrues on these notes at rates from 2.31% and 3.57% per annum. 9. Income Taxes We had no income tax benefit or provision for the three months ended March 31, 2014.Since the Company incurred a net loss for the three months ended March 31, 2014, there was no income tax expense for the period.Increases in deferred tax balances have been offset by a valuation allowance and have no impact on our deferred income tax provision. In calculating the provision for income taxes on an interim basis, the Company estimates the annual effective income tax rate based upon the facts and circumstances known for the period and applies that rate to the earnings or losses for the most recent interim period.The Company’s effective income tax rate is based on expected income and statutory tax rates and takes into consideration permanent differences between financial statement income and tax return income applicable to the Company in the various jurisdictions in which the Company operates.The effect of a discrete item, such as changes in estimates, changes in enacted tax laws or rates or tax status, and unusual or infrequently occurring events, is recognized in the interim period in which the discrete item occurs.The accounting estimates used to compute the provision for income taxes may change as new events occur, additional information is obtained or as the result of new judicial interpretations or changes in tax laws or regulations. 10.Accrued Expenses and Other Current Liabilities Accrued expenses and other current liabilities consisted of the following at March 31, 2014 and December 31, 2013: March 31, December 31, (Unaudited) Compensation and benefits $ $ Deferred rent Professional fees Other accrued expenses - Total accrued expenses and other current liabilities $ $ 11. Stock-Based Compensation The Snap Interactive, Inc. Amended and Restated 2011 Long-Term Incentive Plan (the “Plan”) permits the Company to award stock options (both incentive stock options and non-qualified stock options), stock appreciation rights, restricted stock, restricted stock units, shares of performance stock, dividend equivalent rights, and other stock-based awards and cash-based incentive awards to its employees (including an employee who is also a director or officer under certain circumstances), non-employee directors and consultants. The maximum number of shares of common stock that may be delivered pursuant to awards under the Plan is 7,500,000 shares, 100% of which may be pursuant to incentive stock options. As of March 31, 2014, there were 3,293,972 shares available for future issuance under the Plan. 8 SNAP INTERACTIVE, INC. NOTES TOCONDENSEDCONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Stock Options The following table summarizes the assumptions used in the Black-Scholes pricing model to estimate the fair value of the options granted during the three months ended March 31, 2014: Three MonthsEnded March 31, 2014 Expected volatility % Expected life of option 6.31 Years Risk free interest rate % Expected dividend yield 0 % The expected life of the options is the period of time over which employees and non-employees are expected to hold their options prior to exercise.The expected life of options has been determined using the "simplified" method as prescribed by Staff Accounting Bulletin 110, which uses the midpoint between the vesting date and the end of the contractual term.The volatility of the Company’s common stock is calculated using the Company’s historical volatilities beginning at the grant date and going back for a period of time equal to the expected life of the award. The following table summarizes stock option activity for the three months ended March 31, 2014: Number of Options Weighted Average Exercise Price Stock Options: Outstanding at December 31, 2013 $ Granted Expired or canceled, during the period ) Forfeited, during the period ) Outstanding at March 31, 2014 Exercisable at March 31, 2014 $ At March 31, 2014, the aggregate intrinsic value of stock options that were outstanding and exercisable was $20,000 and $0, respectively.At March 31, 2013, the aggregate intrinsic value of stock options that were outstanding and exercisable was $99,435.The intrinsic value for stock options is calculated based on the exercise price of the underlying awards and the fair value of such awards as of the period-end date. Stock-based compensation expense was $47,654 and $91,075 during the three months ended March 31, 2014 and 2013, respectively.We estimate potential forfeitures of stock awards and adjust recorded stock-based compensation expense accordingly.The estimate of forfeitures is adjusted over the requisite service period to the extent that actual forfeitures differ, or are expected to differ, from such estimates.Changes in estimated forfeitures are recognized through a cumulative catch-up adjustment in the period of change and will also impact the amount of stock-based compensation expense that is recognized in future periods. Non-employee stock option activity described below is also included in the stock option activity summarized on the previous table. The following table summarizes non-employee stock option activity for the three months ended March 31, 2014: Number of Options Weighted Average Exercise Price Non-Employee Stock Options: Outstanding at December 31, 2013 $ Granted Outstanding at March 31, 2014 Exercisable at March 31, 2014 $ 9 SNAP INTERACTIVE, INC. NOTES TOCONDENSEDCONSOLIDATED FINANCIAL STATEMENTS (Unaudited) At March 31, 2014 and 2013, the aggregate intrinsic value of non-employee stock options that were outstanding and exercisable was $0. Stock-based compensation expense relating to non-employee stock options was $804 and $0 during the three months ended March31, 2014 and 2013, respectively. The following table summarizes unvested stock option activity for the three months ended March 31, 2014: Number of Options Weighted Average Grant Date Fair Value Unvested Stock Options: Unvested stock options outstanding at December 31, 2013 $ Granted Vested Forfeited, during the period ) Unvested stock options outstanding at March 31, 2014 $ There was $789,241 and $1,322,139 of total unrecognized compensation expense related to unvested stock options at March 31, 2014 and 2013, respectively, which is expected to be recognized over a weighted average remaining vesting period of 3.48 and 2.51 years, respectively. Restricted Stock Awards (“RSAs”) The following table summarizes restricted stock award activity for the three months ended March 31, 2014: Number of RSAs Weighted Average Grant Date Fair Value Restricted Stock Awards: Outstanding at December 31, 2013 $ Vested ) Forfeited, during the period ) Outstanding at March 31, 2014 $ At March 31, 2014, there was $4,385,179 of total unrecognized compensation expense related to unvested restricted stock awards, which is expected to be recognized over a weighted average period of 5.87 years.At March 31, 2013, there was $3,205,338 of total unrecognized compensation expense related to unvested restricted stock awards, which is expected to be recognized over a weighted average period of 8.79 years. Stock-based compensation expense relating to restricted stock awards was $174,822 and $88,365 for the three months ended March 31, 2014 and 2013, respectively. Non-employee restricted stock award activity described below is also included in total stock option activity summarized on the previous table.The following table summarizes non-employee stock option activity for the three months ended March 31, 2014: Number of RSAs Weighted Average Grant Date Fair Value Non-Employee Restricted Stock Awards: Outstanding at December 31, 2013 $ Vested ) Outstanding at March 31, 2014 $ 10 SNAP INTERACTIVE, INC. NOTES TOCONDENSEDCONSOLIDATED FINANCIAL STATEMENTS (Unaudited) At March 31, 2014, there was $290,085 of total unrecognized compensation expense related to non-employee unvested restricted stock awards, which is expected to be recognized over a weighted average period of 7.99 years. Reduction of stock-based compensation expense relating to non-employee restricted stock awards was $7,862 for the three months ended March 31, 2014. 12. Common Stock Warrants In January 2011, the Company completed an equity financing that raised gross proceeds of$8,500,000 from the issuance of 4,250,000 shares of common stock at a price of $2.00 per share and warrants to purchase an aggregate of 2,125,000 shares of common stock.The warrants are exercisable any time on or before January 19, 2016 and have an exercise price of $2.50 per share.The Company received $7,915,700 in net proceeds from the equity financing after deducting offering expenses of $584,300.The exercise price of the warrants and number of shares of common stock to be received upon the exercise of the warrants are subject to adjustment for reverse and forward stock splits, stock dividends, stock combinations and other similar transactions. The Company also issued warrants to purchase 255,000 shares of its common stock to the Company’s placement agent and advisors in January 2011 in connection with the equity financing as consideration for their services.These warrants have the same terms, including exercise price, registration rights and expiration, as the warrants issued to the investors in the equity financing. Warrant Liability The Company has recorded a warrant liability on its Condensed Consolidated Balance Sheet at the end of each reporting period based on the estimated fair value of the warrants. The warrants are valued at the end of each reporting period with changes recorded as mark-to-market adjustment on warrant liability on the Company’s Condensed Consolidated Statement of Operations. The fair value of these warrants was $70,275 and $140,550 at March 31, 2014 and December 31, 2013, respectively, based on a model developed with the assistance of an independent third-party valuation expert. The gainon change in fair value of warrants on these warrants was $70,275 and $1,100,975 for the three months ended March 31, 2014 and March 31, 2013, respectively, and was not presented within loss from operations. Common Stock Issued for Warrants Exercised In April 2011, we issued 37,500 shares of our common stock and received net proceeds of $88,125 after an investor exercised warrants at an exercise price of $2.50 per share. The following table summarizes warrant activity for the three months ended March 31, 2014: Number of Warrants Weighted Average Exercise Price Stock Warrants: Outstanding at December 31, 2013 $ Granted - Exercised - Forfeited - Outstanding at March 31, 2014 Warrants exercisable at March 31, 2014 $ 11 SNAP INTERACTIVE, INC. NOTES TOCONDENSEDCONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 13. Net Loss Per Common Share Basic net loss per common share is computed based upon the weighted average common shares outstanding as defined by ASC No. 260, Earnings Per Share. Diluted net loss per common share includes the dilutive effects of stock options, warrants and stock equivalents. To the extent stock options, stock equivalents and warrants are antidilutive, they are excluded from the calculation of diluted net loss per share. For the three months ended March 31, 2014, 16,823,528 shares issuable upon the exercise of stock options and warrants were not included in the computation of diluted net loss per share because their inclusion would be antidilutive. For the three months ended March31, 2013, 11,764,955 shares issuable upon the exercise of stock options and warrants were not included in the computation of diluted net loss per share because their inclusion would be antidilutive. The following table provides a reconciliation of the numerator and denominator used in computing basic and diluted net loss per common share: Three Months Ended March 31, Numerator: Net loss $ ) $ ) Denominator: Basic shares: Weighted-average common shares outstanding Diluted shares: Weighted-average shares used to compute basic net loss per share Weighted-average shares used to compute diluted net loss per share Net loss per share: Basic $ ) $ ) Diluted $ ) $ ) 14. Commitments Operating Lease Agreements On May 23, 2011, the Company executed a non-cancelable operating lease for corporate office space which began on June 1, 2011 and expires on March 30, 2015.Total base rent due during the term of the lease is $973,595.Monthly rent escalates during the term, but is recorded on a straight-line basis over the term of the lease.The Company can terminate the final five months of the lease with eight months prior notice and the payment of unamortized costs.Rent expense under this lease for the three months ended March 31, 2014 and 2013 was $63,495. During 2012, the Company entered into multiple two-year lease agreements with HP for equipment and certain other assets.During 2013, we entered into two additional two-year lease agreements with HP for equipment and certain financed items.Rent expense under this lease for the three months ended March 31, 2014 totaled $73,844.On January 11, 2013, the Company obtained a letter of credit from JP Morgan in the amount of $200,000 in favor of HP. This letter of credit expired on January 31, 2014 but was replaced with a new letter of credit in the amount of$270,000 as of March 31, 2014 (See Note 3). The Company entered into a two-year service agreement with Equinix Operating Co., Inc. (“Equinix”) whereby Equinix will provide certain products and services to the Company from January 2013 to January 2015.Pursuant to the service agreement, the Company agreed to pay monthly recurring fees in the amount of $8,450 and certain nonrecurring fees in the amount of $9,700.The agreement automatically renews for additional twelve month terms unless earlier terminated by either party.Hosting expense under this lease totaled $43,791 for the three months ended March 31, 2014. 12 SNAP INTERACTIVE, INC. NOTES TOCONDENSEDCONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 15. Related Party Transactions On January 31, 2013, the Company entered into a subscription agreement with Darrell Lerner and DCL in connection with his separation from the Company. Pursuant to this agreement, the Company purchased (i) 50,000 shares of DCL’s common stock for an aggregate purchase price of $50,000 in April 2013, (ii) 25,000 shares of DCL’s common stock for an aggregate purchase price of $25,000 in July 2013, (iii) 25,000 shares of DCL’s common stock for an aggregate purchase price of $25,000 in October 2013, (iv) 25,000 shares of DCL’s common stock for an aggregate purchase price of $25,000 in January 2014 and (v) 25,000 shares of DCL’s common stock for an aggregate purchase price of $25,000 in April 2014. On January 31, 2013, the Company entered into a consulting agreement with Mr. Lerner, pursuant to which Mr. Lerner agreed to serve as a consultant to the Company for a three-year period, beginning on February 1, 2013 (the “Effective Date”). Pursuant to the agreement, Mr. Lerner agreed to assist and advise the Company on legal, financial and other matters for which he has knowledge that pertains to the Company, as the Company reasonably requests. As compensation for his services, the Company agreed to pay Mr. Lerner a monthly fee of $25,000 for the initial two year period of the agreement and a monthly fee of $5,000 for every month thereafter. The monthly payments under the agreement are conditioned upon Mr. Lerner’s compliance with a customary confidentiality covenant covering certain information concerning the Company, a covenant not to compete during the term of the agreement and for a period of one year following the termination of the agreement, a non-solicitation covenant for a period of six months immediately following the later of the termination of the agreement or the end of the term of the agreement and a non-disparagement covenant regarding the Company. The consulting agreement is for a three-year period; provided, however, that the Company may terminate the agreement at any time without notice and may renew the term of the agreement by providing written notice to Mr. Lerner prior to or at the expiration of the term. If the Company terminates the agreement without “cause” (as defined in the agreement) prior to the three-year anniversary of the Effective Date, the Company has agreed to (i) pay Mr. Lerner the amount of the monthly fees owed to Mr. Lerner for the period from the Effective Date to the two year anniversary of the Effective Date and (ii) take all commercially reasonably actions to cause (A) 325,000 shares of restricted common stock of the Company previously granted to Mr. Lerner, (B) 600,000 shares of restricted common stock of the Company previously granted to Mr. Lerner and (iii) 150,000 shares of restricted common stock of the Company granted to Mr. Lerner pursuant to the agreement, to be vested as of the date of such termination. 16. Subsequent Events On April 18, 2014, the Company entered into Amendment No. 1 to Business Development Agreement (the “Amended Development Agreement”) with Match.com, L.L.C. (“Match.com”). Pursuant to the Amended Development Agreement, the Company agreed to promote Match.com on its AYI.com social dating website and software application and develop various integrations of Match.com’s dating properties into the core AYI.com experience in exchange for an upfront payment of $300,000. The Company agreed to continuously provide certain integration features during the term of the Amended Development Agreement to the Company’s users on the AYI.com website and AYI’s Facebook application, with certain exceptions. The term of the original Business Development Agreement with Match.com was through May 16, 2014. The Amended Development Agreement made the initial term of the agreement, ending on May 16, 2014, subject to an automatic renewal of an additional ninety (90) days, ending on August 14, 2014. The upfront payment for the Amended Development Agreement will be recognized on the Company’s Consolidated Balance Sheet as deferred advertising revenue and will be recognized on the Company’s Consolidated Statement of Operations ratably upon the commencement of the three month term on May 14, 2014. On April 24, 2014, the Company entered into a promissory note in the amount of $300,000 with Clifford Lerner, the Company’s chief executive officer and the Chairman of the Company’s board of directors. The promissory note is payable on January 24, 2015 and bears interest at the rate of nine percent (9%) per annum. 13 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This Management’s Discussion and Analysis of Financial Condition and Results of Operations is intended to provide a reader of our financial statements with a narrative from the perspective of our management on our financial condition, results of operations, liquidity, and certain other factors that may affect our future results. The following discussion and analysis should be read in conjunction with: (i)the accompanying unaudited condensed consolidated financial statements and notes thereto for the three months ended March 31, 2014, (ii) the consolidated financial statements and notes thereto for the year ended December 31, 2013 included in our Annual Report on Form 10-K (“Form 10-K”) filed with the Securities and Exchange Commission (the “SEC”) on March 5, 2014 and (iii) the discussion under the caption “Management’s Discussion and Analysis of Financial Condition and Results of Operations” of our Form 10-K.Aside from certain information as of December 31, 2013, all amounts herein are unaudited.Unless the context otherwise indicates, references to “Snap,” “we,” “our,” “us” and the “Company” refer to Snap Interactive, Inc. and its subsidiaries on a consolidated basis. Forward-Looking Statements In addition to historical financial information, the following discussion and analysis contains forward-looking statements that involve risks, uncertainties and assumptions.See “Forward-Looking Statements.”Our results and the timing of selected events may differ materially from those anticipated in these forward-looking statements as a result of many factors, including those discussed under “Item1A. Risk Factors” of our most recent Form 10-K. Overview We are an Internet company providing services in the expanding social dating market.We own and operate a social dating software application under our AYI brand (formerly known asAreYouInterested.com) that can be accessed on Facebook, mobile devices such as iPhone and Android, and a stand-alone website.Our application is fully integrated across these gateways and incorporates the Facebook Connect integration tool, which enables users to easily “connect” their Facebook profile to our website.Since August 2007, AYI has been one of the leading dating applications on Facebook based on the publicly reported number of DAUs and MAUs. As of May 5, 2014, we had more than 2.0 million MAUs of AYI across all of our platforms.We primarily generate revenue from subscription fees and, as of May 5, 2014, we had approximately 94,000 active subscribers.The number of our DAUs and MAUs, which includes non-paying users and paying subscribers, varies greatly on a daily and monthly basis, and is greater than the number of our active subscribers for any same measurement period. We believe that the number of active subscribers and new subscription transactions are important operating metrics, and we plan to increase these metrics by increasing user acquisition campaigns, building a recognizable brand and increasing user engagement on AYI through the development of a superior feature set. We believe that our extensive user base, which includes more than 25 million Facebook connected users and more than 2.0 billion pieces of structured interest data, allows us to create a favorable experience for users looking to meet people with mutual friends or similar interests. Operational Highlights and Objectives During the three months ended March 31, 2014, we executed key components of our objectives for 2014: · increased our messaging activity,user engagement and user conversion rates; · increased the number of six month subscriptions (with greater total revenues recognized during the subscription term) as compared to one month subscriptions (with lower total revenues recognized during the subscription term) through the periodic use of promotional discounts for six month subscriptions; · reduced total costs and expenses, including employee headcount, which decreased from 42 employees at December 31, 2013 to 37 employees at March 31, 2014; · expanded relationships with new advertising and marketing partners; and · increased resources dedicated to advertising revenue, including the integration of the marketing relationship with Match.com L.L.C. (“Match.com”). For the remainder of 2014, our business objectives include: · diversifying advertising and marketing channels to identify new growth opportunities; · increasing revenue generated from subscribers; · reducing general and administrative expense and programming, hosting and technology expense in order to generate positive cash flow from operations; and · increasing the prominence of our mobile applications on iOS and Android platforms. 14 Sources of Revenue We operate AYI so that users can utilize the application and search for matches for free. We generate revenue primarily when users purchase a subscription to obtain unlimited messaging and certain other premium features on our application. We also generate a small portion of our revenue through micro-transactions that allow users to access certain other premium features and advertisements on our application. Subscription. We provide our users with the opportunity to purchase a subscription that provides for unlimited messaging and other premium features for the length of the subscription term. We believe that users choose to become paid subscribers to better communicate with potential matches and to enhance the online dating experience. We believe that users are more likely to purchase subscriptions when they have mutual friends or similar interests with other users. Facebook is currently the primary platform for our application. The majority of our revenue is generated from subscriptions originating through the Facebook platform, and a significant amount of our revenue is being generated from subscriptions through mobile platforms. Users can purchase subscriptions through various payment methods including credit card, electronic check, PayPal, Fortumo, or as an In-App purchase through Apple Inc.’s iPhone App Store. Pursuant to Apple Inc.’s terms of service, Apple Inc. retains 30% of the revenue that is generated from sales on our iPhone application through In-App purchases in the United States. We recognize revenue from monthly premium subscription fees in the month in which the services are provided during the subscription term. Micro-transactions. We introduced micro-transactions in August 2012 in conjunction with the launch of the redesigned AYI application to allow users to access certain premium features by paying for such features without purchasing a recurring subscription. While micro-transactions are not currently a significant driver of revenue, we believe that such micro-transactions may increase user engagement with the application and the likelihood that users will become a paid subscriber. Revenue from micro-transactions is recognized over a two-month period. Advertising. We generate advertising revenue from advertising agreements with third parties. We recognize advertising revenue from these agreements ratably over the term of the agreement. In December 2013, the Company entered into a Business Development Agreement (the “Business Development Agreement”) with Match.com, which was amended in April 2014, whereby the Company received an upfront payment in exchange for developing various integrations of Match.com’s dating properties into the core AYI.com experience. The initial upfront payment was recognized on the Company’s Consolidated Balance Sheet at March 31, 2014 as deferred advertising revenue and began to be recognized on the Company’s Consolidated Statement of Operations ratably upon the commencement of the three-month term on February 14, 2014. Historically, advertising revenue wasa small portion of our revenue and primarily consists of revenue from our display ads. We generally reported our advertising revenue net of amounts due to agencies, brokers and counterparties. We recognize advertising revenue as earned on a click-through, impression, registration or subscription basis. When a user clicks an advertisement (CPC basis), views an advertisement impression (CPM basis), registers for an external website via an advertisement clicked on through our application (CPA basis), or clicks on an offer to subscribe to premium features on our application, the contract amount is recognized as revenue. Costs and Expenses Programming, hosting and technology.Our programming, hosting and technology expense includes salary and stock-based compensation for our engineers and developers, data center, domain name and other hosting expenses and software licensing fees and various other technology related expenses. Compensation. Our compensation expense includes salary and stock-based compensation for management and employees (other than expense for engineers and developers recorded in programming, hosting and technology expenses above). Professional fees. Our professional fees include fees paid to our independent accounting firm, legal expenses and various other professional fees and expenses incurred in our business. Advertising and marketing. Our advertising and marketing expense consists of online advertising, primarily consisting of user acquisition campaigns.We execute these campaigns through affiliate or affiliate networks that advertise or promote our application and earn a fee whenever visitors click through their advertisement to our application or website and create a profile on our application.For our user acquisition campaigns, we pay to market and advertise our application across the Internet, including on Facebook and other third party platforms. General and administrative.Our general and administrative expense includes investor relations, public relations, credit card processing fees, overhead and various other employee related expenses. 15 Non-Operating Expenses Gain (loss) on change in fair value of warrants.Our outstanding warrants are considered derivative instruments that require liability classification and mark-to-market accounting.Our warrant liability is marked-to-market at the end of each reporting period on our Condensed Consolidated Balance Sheet, with the changes in fair value reported in earnings on our Condensed Consolidated Statements of Operations. We have included the mark-to-market adjustment on warranty liability as a non-operating expense as we do not believe that it is indicative of our core operating results. We use a custom model that, at each measurement date, calculates the fair value of the warrant liability using a Monte-Carlo style simulation that uses the following assumptions at each valuation date:(i) closing stock price, (ii) contractual exercise price, (iii) remaining contractual term, (iv) historical volatility of the stock prices, (v) an adjusted volatility that incorporates a 10% incremental discount rate premium through a reduction of the volatility estimate to reflect the lack of marketability of the warrants and (vi) risk-free interest rates that are commensurate with the term of the warrant. An increase or decrease in the fair value of the warrant liability will increase or decrease the amount of our earnings, respectively, separate from income or loss from operations.The primary cause of the change in the fair value of the warrant liability is the value of our common stock. If our common stock price goes up, the value of these derivatives will generally increase, and if our common stock price goes down, the value of these derivatives will generally decrease. Key Metrics Our management relies on certain performance indicators to manage and evaluate our business.The key performance indicators set forth below help us evaluate growth trends, establish budgets, measure the effectiveness of our advertising and marketing efforts and assess operational efficiencies.We discuss revenues and net cash used in operating activities under ‟Results of Operations” and ‟Liquidity and Capital Resources” below.Deferred revenue and bookings, additional measures of our performance, are also discussed below. Three Months Ended March 31, Consolidated Statements of Operations Data: Total revenues $ $ Consolidated Balance Sheets Data: Deferred subscription revenue (at period end) $ $ Consolidated Statements of Cash Flows Data: Net cash used in operating activities $ ) $ ) Deferred Subscription Revenue Revenues from multi-month subscriptions are recognized over the length of the subscription term rather than when the subscription is purchased.Because a significant amount of our subscription revenue comes from subscriptions with a term of three or more months, we apportion that revenue over the duration of the subscription term even though it is collected in full at the time of purchase.The difference between the gross cash receipts collected and the revenue recognized to date from those sales is reported as deferred revenue. Bookings Bookings is a financial measure representing the aggregate dollar value of subscription fees and micro-transactions received during the period but is not a financial measure that is calculated and presented in accordance with generally accepted accounting principles in the United States of America (“GAAP”).We calculate bookings as subscription revenue recognized during the period plus the change in deferred subscription revenue recognized during the period.We record subscription revenue from subscription fees and micro-transactions as deferred revenue and then recognize that revenue ratably over the length of the subscription term.We use bookings internally in analyzing our financial results to assess operational performance and to assess the effectiveness of, and plan future, user acquisition campaigns.We believe that this non-GAAP financial measure is useful in evaluating our business because we believe, as compared to subscription revenue, it is a better indicator of the subscription activity in a given period.We believe that both management and investors benefit from referring to bookings in assessing our performance and when planning, forecasting and analyzing future periods. While the factors that affect bookings and subscription revenue are generally the same, certain factors may affect subscription revenue more or less than such factors affect bookings in any period.While we believe that bookings is useful in evaluating our business, it should be considered as supplemental in nature and it is not meant to be a substitute for subscription revenue recognized in accordance with GAAP. 16 The following table presents a reconciliation of subscription revenue to bookings for each of the periods presented: Three Months Ended March 31, Reconciliation of Subscription Revenue to Bookings Subscription revenue $ $ Change in deferred subscription revenue ) Bookings $ $ Limitations of Bookings Some limitations of bookings as a financial measure include that: ● Bookings does not reflect that we recognize subscription revenue from subscription fees and micro-transactions over the length of the subscription term; and ● Other companies, including companies in our industry, may calculate bookings differently or choose not to calculate bookings at all, which reduces its usefulness as a comparative measure. Because of these limitations, you should consider bookings along with other financial performance measures, including total revenues, subscription revenue, deferred subscription revenue, net loss and our financial results presented in accordance with GAAP. Results of Operations The following table sets forth Condensed Consolidated Statements of Operations data for each of the periods indicated as a percentage of total revenues: ThreeMonthsEnded March 31, Revenues % % Costs and expenses: Programming, hosting and technology expense % % Compensation expense % % Professional fees % % Advertising and marketing expense % % General and administrative expense % % Total costs and expenses % % Loss from operations )% )% Interest income, net % % Gain on change in fair value of warrants % % Net loss before provision for income taxes )% )% Provision for income taxes % % Net loss )% )% 17 Three Months Ended March 31, 2014 Compared to Three Months Ended March 31, 2013 Revenues Revenues decreased to $3,292,353 for the three months ended March 31, 2014, from $3,469,560 for the three months ended March 31, 2013.The decrease is primarily related to a decrease in one-month subscriptions (with a higher average monthly subscription price) and an increase in six-month subscriptions (with a lower average monthly subscription price) as a component of the overall mix of subscription transactions and decreased subscription prices for the six-month subscriptions from periodic promotional discounts. The decrease in subscription revenue was partially off-set by a greater quantity of subscription transactions for the three months ended March 31, 2014 as compared to the same period in 2013. The following table sets forth our subscription revenue, advertising revenue and total revenues for the three months ended March 31, 2014 and the three months ended March 31, 2013, the decrease between those periods, the percentage decrease between those periods, and the percentage of total revenue that each represented for those periods: % Revenue ThreeMonthsEnded ThreeMonthsEnded March 31, Increase March 31, (Decrease) %Decrease Subscription revenue ) )% % % Advertising revenue % % % Total revenues ) )% % % Subscription – The results for the three months ended March 31, 2014 reflect a decrease in subscription revenue of $288,871, or 8.4%, as compared to the three months ended March 31, 2013.The decrease in subscription revenue for the three months ended March 31, 2014, was primarily driven by decreased subscription prices.Subscription revenue as a percentage of total revenue was 95.3% for the three months ended March 31, 2014, as compared to 98.8% for the three months ended March 31, 2013. Advertising – The results for the three months ended March 31, 2014 reflect an increase in advertising revenue of $111,664, or 268%, as compared to the three months ended March 31, 2013.The increase in advertising revenue resulted from our Business Development Agreement with Match.com to develop various integrations of Match.com’s dating properties into the core AYI.com experience. Advertising revenue as a percentage of total revenue was 4.7% for the three months ended March 31, 2014, as compared to 1.2% for the three months ended March 31, 2013. Costs and Expenses Total costs and expenses for the three months ended March 31, 2014 reflect a decrease in costs and expenses of $429,675, or 9.1%, as compared to the three months ended March 31, 2013. During the three months ended March 31, 2014, we reduced total costs and expenses including employee headcount. The following table presents our costs and expenses for the three months ended March 31, 2014 and the three months ended March 31, 2013, the increase or decrease between those periods, and the percentage increase or decrease between those periods: ThreeMonthsEnded % March 31, Increase Increase (Decrease) (Decrease) Programming, hosting and technology expense $ $ $ ) )% Compensation expense ) )% Professional fees ) )% Advertising and marketing expense % General and administrative expense ) )% Total costs and expenses $ $ $ ) )% Programming, Hosting and Technology –The results for the three months ended March 31, 2014 reflect a decrease in programming, hosting and technology expense of $442,980 or 32%, as compared to the three months ended March 31, 2013.The decrease in this expense for the three months ended March 31, 2014, was primarily driven by lower stock-based compensation, consulting expense and hosting expense.Programming, hosting and technology expense as a percentage of total revenues was 28.6% for the three months ended March 31, 2014, as compared to 39.9% for the three months ended March 31, 2013. Compensation – The results for the three months ended March 31, 2014 reflect a decrease in compensation expense, which excludes the cost of developers and programmers included in programming, hosting and technology expense above, of $27,667, or 3.5%, as compared to the three months ended March 31, 2013.The decrease in compensation expense for the three months ended March 31, 2014 was primarily driven by decreased stock-based compensation expense and reduced headcount in management and support areas as compared to the comparable period in 2013.Compensation expense as a percentage of total revenues was 23.4% for the three months ended March 31, 2014, as compared to 23.0% for the three months ended March 31, 2013. 18 Professional fees – The results for the three months ended March 31, 2014 reflect a decrease in professional fees of $16,949, or 6.3%, as compared to the three months ended March 31, 2013.The decrease in professional fees for the three months ended March 31, 2014, was primarily driven by a decrease in consulting fees.Professional fees as a percentage of total revenues were 7.6% for the three months ended March 31, 2014, as compared to 7.7% for the three months ended March 31, 2013. Advertising and Marketing – The results for the three months ended March 31, 2014 reflect an increase in advertising and marketing expense of $340,530, or 30.1%, as compared to the three months ended March 31, 2013.The increase in advertising and marketing expense for the three months ended March 31, 2014, as compared to the prior year period, was primarily driven by a increase in the number of user acquisition campaigns.We anticipate that advertising and marketing expense will increase during the remainder of 2014 (as compared to our advertising and marketing expense for the three months ended March 31, 2014) as we promote our AYI application.Advertising and marketing expense as a percentage of total revenues was 44.7% for the three months ended March 31, 2014, as compared to 32.6% for the three months ended March 31, 2013. General and Administrative – The results for the three months ended March 31, 2014 reflect a decrease in general and administrative expense of $282,609, or 24.7%, as compared to the three months ended March 31, 2013.The decrease in general and administrative expense for the three months ended March 31, 2014, as compared to the comparable period in the prior year, was primarily driven by lower recruiting and public relations expenses.General and administrative expense as a percentage of total revenues was 26.2% for the three months ended March 31, 2014, as compared to 33.0% for the three months ended March 31, 2013. Non-Operating Income The following table presents the components of non-operating income for the three months ended March 31, 2014 and the three months ended March 31, 2013, the increase or decrease between those periods and the percentage increase or decrease between those periods: Three Months Ended % March 31, Increase Increase (Decrease) (Decrease) Interest income, net $ 12.6 % Gain on change in fair value of warrants ) )% Total non-operating income $ ) )% Interest Income, net Interest income, net for the three months ended March 31, 2014 was $1,874, an increase of $209, or 12.6%, as compared to $1,665 for the three months ended March 31, 2013.Interest income, net represented 0.1% and 0.0% of total revenues for the three months ended March 31, 2014 and 2013, respectively. Gain on change in fair value of warrants Our warrant liability is marked-to-market at each reporting period, with changes in fair value reported in earnings. The mark-to-market gainof $70,275 for the three months ended March 31, 2014 and $1,100,975 for the three months ended March 31, 2013 represented the changes in fair value of the warrant liability during those periods. Gain on change in fair value of warrants represented 2.1% and 31.7% of total revenues for the three months ended March 31, 2014 and 2013, respectively. Liquidity and Capital Resources Three MonthsEnded March 31, Consolidated Statements of Cash Flows Data: Net cash used in operating activities $ ) $ ) Net cash used in investing activities ) ) Net cash provided by financing activities - - Net(decrease) increase in cashand cash equivalents $ ) $ ) We have historically financed our operations through cash generated from our equity offering in January 2011, subscription fees received from our application, fees for premium features on our application and revenues derived from advertisements purchased on our application. 19 As of March 31, 2014, we had $432,869 in cash and cash equivalents, as compared to cash and cash equivalents of $927,352 as of December 31, 2013.Historically, our working capital has been generated through operations and equity offerings. If we continue to grow and expand our operations, our need for working capital will increase. Though the Company has reduced the cash consumption from operating activities, we do not anticipate being profitable during 2014. Our growth objectives require a continued investment in marketing and advertising expense during the remainder of 2014 to acquire new users. We intend to finance our business and growth with cash on hand, cash provided from operations, borrowings, debt or equity offerings, or some combination thereof. To the extent that these are not successful, we expect that our cash and cash equivalents will further decrease during 2014. A significant portion of our expenses are related to user acquisition costs. Our marketing and advertising expenses are primarily spent on channels where we can estimate the return on investment without long-term commitments. Accordingly, we can adjust our marketing and advertising expenditures quickly based on the expected return on investment, which provides flexibility and enables us to manage our marketing and advertising expense. Operating Activities Net cash used in operating activities was $464,520 for the three months ended March 31, 2014, as compared to net cash used in operating activities of $1,171,845 for the three months ended March 31, 2013. This decrease in net cash used in operating activities of $707,325 was primarily a result of the increase in deferred revenue. Significant items impacting cash flow in the three months ended March 31, 2014 included significant cash outlays relating to advertising and marketing expense, increases in programming, hosting and technology expense, professional fees and related benefits associated with the growth of our business. These uses of cash were offset in part by collections in subscription revenues received during the period. Significant items impacting cash flow in the three months ended March 31, 2013 included increased cash outlays relating to advertising and marketing expense, and an increase in salaries and related benefits associated with the growth of our business. These uses of cash were offset in part by increased collections on subscription revenues, credit card collections, and payments received from the growth of advertising revenue during the quarter. Investing Activities Cash used in investing activities for the three months ended March 31, 2014 and 2013 was $29,963 and $21,465, respectively. Cash used in investing activities included purchases of property and equipment totaling $3,730 and $20,296 during the three months ended March 31, 2014 and 2013, respectively. These purchases consisted primarily of computers and servers during the periods. We continue to invest in technology hardware and software to support our growth. Purchases of property and equipment may vary from period to period due to the timing of the expansion of our operations and software development. In addition, we also acquired 25,000 shares of DCL’s common stock for an aggregate purchase price of $25,000 under our subscription agreement with DCL and Darrell Lerner during the three months ended March 31, 2014. Financing Activities There was no cash provided by financing activities for the three months ended March 31, 2014 and 2013. 20 Off-Balance Sheet Arrangements As of March 31, 2014, we did not have any off-balance sheet arrangements. Contractual Obligations and Commitments During the three months ended March 31, 2014, there were no material changes to the Company’s contractual obligations and commitments from those disclosed in “Note 14. Commitments” in the Notes to the Condensed Consolidated Financial Statements included in our Annual Report on Form 10-K for the year ended December 31, 2013, filed with the SEC on March 5, 2014, which is hereby incorporated by reference herein. Critical Accounting Policies and Estimates The discussion and analysis of our financial condition and results of operations are based upon our condensed consolidated financial statements that have been prepared in accordance withGAAP.The preparation of these financial statements requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period.Significant estimates relied upon in preparing these financial statements include the provision for future credit card chargebacks and refunds on subscription revenue, estimates used to determine the fair value of our common stock, stock options, non-cash capital stock issuances, stock-based compensation and common stock warrants, collectability of our accounts receivable and the valuation allowance on deferred tax assets.Management evaluates these estimates on an ongoing basis.Changes in estimates are recorded in the period in which they become known. We base estimates on historical experience and various other assumptions that we believe to be reasonable under the circumstances. Actual results may differ from our estimates. During the three months ended March 31, 2014, there were no material changes to our significant accounting policies from those contained in our Annual Report on Form 10-K for the year ended December 31, 2013, filed with the SEC on March 5, 2014, which are hereby incorporated by reference herein. 21 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. ITEM 4. CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures Our management, including our chief executive officer and chief financial officer, evaluated the effectiveness of our disclosure controls and procedures (as defined in Rules 13a-15(e) or 15d-15(e) under the Exchange Act) as of the end of the period covered by this report.There are inherent limitations to the effectiveness of any system of disclosure controls and procedures.In designing and evaluating the disclosure controls and procedures, management recognized that any controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Based on the evaluation as of March 31, 2014, for the reasons set forth below, our chief executive officer and chief financial officer concluded that our disclosure controls and procedures were noteffective to provide reasonableassurance that information we are required to disclose in reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms, and that such information is accumulated and communicated to our management, including our chief executive officer and chief financial officer, as appropriate, to allow timely decisions regarding required disclosure. A material weakness is a deficiency, or a combination of deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of the Company's annual or interim financial statements will not be prevented or detected on a timely basis. In its assessment oftheeffectiveness of internal control our financial reporting as of March 31, 2014, the Company determined thatthe following items constituteda material weakness: ● The Company did not have an independent audit committee in place, which would provide oversight of the Company’s officers, operations and financial reporting function. ●
